            Case 8:20-cv-01212-PJM Document 18 Filed 05/14/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

SHARON BAUER, ET AL.                          *
                                              *
                Plaintiff                     *
                                              *
       v.                                     *     Civil Action No. 8:20-cv-1212 PJM
                                              *     MCCC Civil No. 482061V
MARC ELRICH, ET AL.                           *
                                              *
                Defendants                    *

                 LINE REGARDING SUPPLEMENTATION OF ECF NO. 6,
                        LOCAL RULE 103.5(A) COMPLIANCE

       In supplementation to ECF No. 6, Local Rule 103.5(a) Compliance, attached please find a

certified copy of all pleadings filed in the Circuit Court for Montgomery County, Maryland in

Case No. 482061V.

                                                  Respectfully submitted,

                                                  MARC P. HANSEN
                                                  COUNTY ATTORNEY


                                                                 /s/
                                                  Patricia V. Haggerty
                                                  Associate County Attorney
                                                  Federal Bar No. 18472
                                                  Patricia.Haggerty@montgomerycountymd.g
                                                  ov

                                                  Attorney for Defendants
                                                  101 Monroe Street, Third Floor
                                                  Rockville, Maryland 20850
                                                  (240) 777-6700

Filed: May 14, 2020
